         Case
          Case:
              3:17-cv-06447-WHA
                18-16907, 02/12/2019,
                                   Document
                                      ID: 11187262,
                                              99 Filed
                                                    DktEntry:
                                                       02/12/19
                                                              10, Page 1 of 1



                         UNITED STATES COURT OF APPEALS                    FILED
                                FOR THE NINTH CIRCUIT                       FEB 12 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
JEREMY SAWYER,                                   No.    18-16907

                     Plaintiff-Appellant,        D.C. No. 3:17-cv-06447-WHA
                                                 Northern District of California,
  v.                                             San Francisco

SCOTT SANBORN; et al.,                           ORDER

                     Defendants-Appellees,

and

LENDINGCLUB CORPORATION,
Nominal Defendant,

                     Defendant.

       Appellant’s motion (Docket Entry No. 8) for voluntary dismissal is granted.

This appeal is dismissed. See Fed. R. App. P. 42(b).

       A copy of this order sent to the district court shall act as and for the mandate

of this court.


                                                  FOR THE COURT:
                                                  MOLLY C. DWYER
                                                  CLERK OF COURT


                                                  By: Samantha Miller
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7



SM/Pro Mo 2/4/2019
